IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

VICTOR LIVERMON,

Petitioner.
Vv. Civil Action No. 3:19CV324

HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION

Petitioner, proceeding pro se, submitted a petition for a writ of habeas corpus pursuant to
28 U.S.C. § 2254. By Memorandum Order entered on May 10, 2019. the Court directed
Petitioner to complete and return, within fifteen days of the date of entry thereof, an affidavit in
support of his request to proceed in forma pauperis or pay the $5.00 filing fee. More than fifteen
(15) days have passed and Petitioner has not returned the required in forma pauperis affidavit.

Petitioner has failed to pay the assessed fee or adequately explain any special
circumstances warranting excuse from payment. Accordingly, the petition will be DISMISSED
WITHOUT PREJUDICE. A certificate of appealability will be DENIED.!

An appropriate Order shall issue.

A bps: Pr

oi M. HannalVitAdck
Date: JDUnt 3, 20\4 United States District Judge
Richmond, Virginia

 

' An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (*COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to proceed further..” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880. 893 n. 4
(1983)). Petitioner fails to meet this standard.
